

117 HR 4644 IH: Fairness for High-Skilled Americans Act of 2021
U.S. House of Representatives
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4644IN THE HOUSE OF REPRESENTATIVESJuly 22, 2021Mr. Gosar (for himself, Mr. Brooks, Mr. Biggs, and Mr. Gaetz) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to eliminate the Optional Practical Training Program, and for other purposes.1.Short titleThis Act may be cited as the Fairness for High-Skilled Americans Act of 2021.2.Eliminating the Optional Practical Training ProgramSection 274A(h) of the Immigration and Nationality Act (8 U.S.C. 1324a) is amended by adding at the end the following:(4)Employment authorization for aliens no longer engaged in full-time study in the United StatesNotwithstanding any other provision of law, no alien present in the United States as a nonimmigrant under section 101(a)(15)(F)(i) may be provided employment authorization in the United States pursuant to the Optional Practical Training Program, or any such successor program, without an express Act of Congress authorizing such a program..